Detailed Action
The following Final Action is in response to the correspondence dated 29 December 2020.  Applicant amended claims 1, 3, 4, 9-12 and 15-20.  Claims 21-23 were added and no claims were cancelled. Claims 1-23 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Remarks
The 35 USC § 101 rejection of claims 1-23 is not withdrawn in light of Applicants’ amendments and remarks.  Applicant asserts that representative claim 1 recites an improvement to another technology or technical field. (Remarks 11-12).  Examiner respectfully disagrees.  Specifically, the argument asserts, “claim 1 recites a digital media prediction system that solves a particular problem in the field of determining and/or predicting the long-term popularity of digital media.” (Remarks 11). In response, the improvement appears to pertain to the judicial exception, “determin[ing] digital media popularity with requisite accuracy,” as asserted by the Applicant, rather than to a technical feature impacting how the computing components operate. (Remarks 12).  Such an improvement is insufficient to integrate the exception into a practical application. 
Applicant’s amendments and remarks concerning the 35 USC § 103(a) rejection of claims 1-11 as being unpatentable over Huberman et al. (US 8,296,253) in view of Bacus et al. (US 8,712,937) has been considered, however a new rejection has been raised in view of Veeraragavanet et al. (US 9,984,330).  The rejection of claims 9-11 is withdrawn in light of the amendments and Remarks (pp. 14-15). Similarly, the rejection of claims 15, 16, and 20 are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are examined in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan, 7, 2019) ("2019 PEG) and October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”).
Under Step 1 claims 1, 12 , and 17 are directed to a digital media prediction system, a method of predicting digital media popularity, and a digital media prediction system, respectively under §101, each following a similar underlying series of steps.  
Under Step 2A, Prong One, Claim 1 recites, determining at least one characteristic associated with the digital media; updating a prediction model using the obtained user activity data and the determined at least one characteristic; determining a long-term popularity track by executing the prediction model; comparing the long-term popularity track to a predetermined threshold; and determining that the long-term popularity track exceeds the predetermined threshold. With the exception of obtaining and displaying the data, all the remaining limitations cover mental steps but for the recitation of the computer components. Other than these recitations, nothing in the claim limitations preclude the steps from practically being performed in the mind. For example, the claim encompasses a user manually updating a predication model 
Under Step 2A Prong Two, claims 1 and 17 recite a memory storing instructions and a processor.  Claims 1, 12, and 17 additionally recite obtaining digital media from at least one digital media content source and displaying on a graphical user interface. These components are recited at a high-level of generality such that they amount to no more than tools to apply the judicial exceptions using computer components. Additionally, obtaining the digital media and displaying the results of the analyses amount to e.g., using archived data retrieved from storage, which is considered mere data gathering and presenting, i.e., insignificant extra-solution activity.  The claims as a whole, looking at the additional elements individually and in combination, do not integrate the judicial exception into a practical application. 
Under Step 2B, the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely tools to apply the judicial exception using computer components.  Additionally, obtaining the digital media and displaying the results of the analyses amount to insignificant extra-solution activity. Obtaining digital media and obtaining data associated with user activity, from a stored archive as described in the specification (p. 4, lines 5-6 and p. 10, lines 6-7), is well-known.  Additionally, displaying a chart of the results of the analysis on a display of a typical client device as in Fig. 1 and Figs. 14 and 15 is also well known. MPEP 2106(g).  Accordingly, upon reconsideration of elements found well-known routine and conventional, this limitation remains extra-solution activity. 

Claims 13 and 18 further characterize the analyzed data, and claims 14 and 19 further recite mental processes, since one can mentally or manually compare the performance to the threshold.  Finally, claims 15, 20 and 21-23 further define the mathematical concept.  None of these claims recite additional elements to be considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huberman et al. (US 8,296,253) in view of Veeraragavanet al. (US 9,984,330).
Concerning claims 1, Huberman discloses a digital media prediction system comprising a memory storing instructions and a processor (Huberman, Fig. 9, Ele. 122 and 124) configured to execute the instructions, the instructions including: 
obtaining digital media from at least one digital media content source (Huberman, col. 3, lines 42-45, user-selectable content for websites, that is selected from a database 18); 
obtaining data associated with user activity data associated with the digital media from at least one client device (Huberman, col. 3, lines 59-66, i.e., historical data characterizing the user’s interactions with the website, including user selections of content…data collected and analyzed; also, as for updating, col. 4, lines 3-4, this data is refreshed on a regular cycle, e.g., every 5 minutes); 

updating a prediction model using the obtained data associated with the user activity data and the determined at least one characteristic, wherein the prediction model is formed by a combination of a minimum average monthly count of the user activity and a normalized accumulated count of the user activity (Huberman, col. 5, lines 37-40, adds the data associated with the new content to the training set; col. 4, lines 49-65, i.e., prediction system models growth of popularity on …an average baseline best expectation for the content (i.e., minimum avg views/mo) and Fig. 5, i.e., average normalized popularities for all contents (normalized accumulated number of views).  Further, Veeraragavanet discloses a predictive trending engine comprises a predictive model, such as neural network, time series, or regression model, and is operable to determine predictive scores and predictive thresholds for digital entities based on historical scores (i.e., average monthly count) and the context of the historical scores (normalized accumulated count of the user activity) (col. 3, lines 22-28); 
wherein the prediction model is formed by a combination of a minimum average monthly count of the user activity and a normalized accumulated count of the user activity (Huberman, col. 4, lines 53-57, content popularity prediction system 14 models the growth of the popularity by a random process that is the result of an average baseline best expectation for the content (for the selected time period), plus a random noise term that encapsulates the content's individual deviation from the average);

Huberman does not explicitly teach comparing the long-term popularity track to a predetermined threshold or determining that the long-term popularity track exceeds the predetermined threshold.  However, Veeraragavanet discloses comparing the long-term popularity track to a predetermined threshold or determining that the long-term popularity track exceeds the predetermined threshold (Veeraragavanet, col. 5, lines 24-33, comparison against threshold);
wherein the long-term popularity track is displayed on a graphical user interface (Huberman, col. 15, lines 37-43, information presented through a user interface; Veeraragavanet, col. 10, lines 11-14, presenting the trending digital entity to the user).
It would have been obvious to one of ordinary skill in the art at the time of filing to have determined a classification such as trending or not, by comparing a value to a threshold as in Veeraragavanet in the system of Huberman.  One of ordinary skill in the art would have been motivated to do so for the benefit of making a decision based on having met a criteria that has been identified as a driver for the decision, as suggested by Veeraragavanet classification of certain electronic media as predictive trending digital entities.
Concerning claim 2, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the digital media is a digital article posted on a webpage (Huberman, col. 3, lines 15-25, i.e., a web site form which user-selectable online content is accessible).
Concerning claim 3, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the user activity comprises the views of the digital media (Huberman, col. 3, lines 14-29, i.e., predicts future popularity, e.g., number of views).
Concerning claim 4, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the user activity comprises the shares of the digital media with other users of a social media platform (Huberman, col. 5, lines 46-54, The actual metric may vary depending on the content and the way in which users interact with the content…e.g., it may measure a score or vote that is given by users to the content).
Concerning claim 5, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the user activity is obtained in real-time from the at least one client device  (Huberman, col. 4, lines 3-4, this data is refreshed on a regular cycle, e.g., every 5 minutes).
Concerning claim 6, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the user activity is archived activity that originated from the at least one client device (Huberman, col. 4, lines 40-50, data collected and stored as training data, and col. 5, lines 38-40, i.e., adds the data associated with new content to the training set).
Concerning claim 7, Huberman in view of Veeraragavanet discloses the digital media prediction system of claim 1, wherein the at least one characteristic is a topic of the digital media (Huberman, col. 3, lines 16, topic tiles).
Concerning claim 8, Huberman does not disclose, however Veeraragavanet discloses the digital media prediction system of claim 1, wherein the predetermined threshold defines a minimum number of digital media views (Veeraragavanet, col. 4, e.g., lines 59, i.e., number of views).
Concerning claims 12 and 17, Huberman discloses the process of predicting digital media popularity, comprising: 
obtaining digital media from at least one digital media content source (Huberman, col. 3, lines 42-45, user-selectable content for websites, that is selected from a database 18); 
analyzing the digital media using a prediction model, wherein the prediction model is formed by a combination of a minimum average monthly number of views of the digital media and a normalized accumulated number of views of the digital media (Huberman, col. 4, lines 49-65, i.e., prediction system models growth of popularity on …an average baseline best expectation for the content (i.e., minimum avg views/mo) and Fig. 5, i.e., average normalized popularities for all contents (normalized accumulated number of views).  As additional evidence, Veeraragavanet discloses a predictive trending engine comprises a predictive model, such as neural network, time series, or regression model, and is operable to determine predictive scores and predictive thresholds for digital entities based on historical scores (i.e., average monthly count) and the context of the historical scores (normalized accumulated count of the user activity) (col. 3, lines 22-28).
determining a long-term popularity track using the analysis of the digital media (Huberman, col. 5, lines 15-30, determines the future popularity of the particular content at a time in the future from the current time; additionally, Veeraragavanet, col. 7, lines 59-65, at a first time period (T0), the predictive model 328 is able to predict whether a digital entity 104 will be trending around a given user 202 at a second time period (T1), wherein a determination of 1 is greater than or equal to the predictive threshold value at T0); 
displaying the long-term popularity track on a graphical user interface (Huberman, col. 15, lines 37-43, information presented through a user interface; Veeraragavanet, col. 10, lines 11-14, presenting the trending digital entity to the user).
Concerning claims 13 and 18, Huberman in view of Veeraragavanet discloses the of claim 12, wherein the digital media is a digital article posted on a webpage (Huberman, col. 3, lines 15-25, i.e., a web site form which user-selectable online content is accessible).
Concerning claims 14 and 19, Huberman in view of Veeraragavanet discloses the method of claim 12, further comprising comparing the long-term popularity track to a predetermined threshold, and determining that the long-term popularity track exceeds the predetermined threshold  (Veeraragavanet, col. 5, lines 24-33, comparison against threshold).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang discloses a method of predicting long-term computer resource usage that also is relevant to predicting total page views for a specific future day (col 44, line 3 et seq).
Gao discloses techniques for constructing and using deep neural networks to learn a DSM of “interestingness” that is used to identify and predict target documents that would interest a user when reading or viewing a source document.
Ray discloses a system for measuring and predicting content dissemination in social networks.
Sbaiz et al. discloses techniques for predicting the number of times a media selection will be consumed by one or more users at a target time


Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624